Case 2:21-cv-00984-CBM-PD Document 20-2 Filed 06/05/21 Page 1 of 3 Page ID #:374




                                   DECLARATION OF JOHN EVAI\S
           I, JOHN EVANS, declare:

           1.      I   am the Plaintiff in this matter. I make this declaration in support of   Plaintiff
    JOHN EVANS's Complaint against Universal Fikned Entertainment Group, et al. for Copyright

    infringement

           Z-      If called upon as a witness, I could and would competently testiff to the following
    based on my personal knowledge or, as indicated, based on information and belief.

           3.      I have reviewed Defendants Motion for Dismissal and Request for Judicial Notice.

           4.      I have produced all responsive documents        as agreed   to, and required for the

    complaint and this opposition.

           5.      I have conducted a reasonable search and diligent inqurry of records in my
    possession, custody, and control, including records and documents in my personal computer and

    cell phone for any responsive documents.

           6.      On    April 14,1999,I received a Certificate of Registration from the United States
    Copyright Office for the original animated screenplay work entitled "Bee Movie", including the

    alternate title "The Bee Movie". Attached hereto as Exhibit       "l"   [United States Copyright Office
    Certificate of Registration for the Animated Screenplay Bee Movie, Reg# PAU2-399-668f, herein

    referred to as "Bee Movie Copyright" is a true and accurate copy of my United States Copyright

    Office Certificate of Registration for the Animated Screenplay Bee Movie, Reg# PAU2-399-668.

    This was one of several literary works    I   had wriffen at the time, but the first animated screenplay.

    I came up with the idea for the Bee Movie screenplay while working pest control for the City of
    Los Angeles Department of Recreation and Parks

           7.      Knowing this original work was uniquely precious, I took the additional step of

    placing an original copy of his script into a sealed United States Post Service ("USPS") envelope,

    sealing that envelope with the intent of never opening it again unless to prove authenticity,

    sending the sealed envelope via USPS certified mail, post-markedZ9,1999, to date his

    intellectual property, thereby helping to establish that the screenplay was and has been in his

    possession since that date. Attached hereto as Exhibit      "2"   [John Evan's Poor-man's Copyright

    for "Bee Movie Copyrighf'] is a true and accurale copy of my Poor-man's Copyright             .

                                        DECLARATION OF JOHN EVANS
Case 2:21-cv-00984-CBM-PD Document 20-2 Filed 06/05/21 Page 2 of 3 Page ID #:375




           8.      I then began the process of submitting his script for "Bee Movie" to numerous

    studios. Attached hereto as Exhibit   "5" I Various Rejection Letters for the Animated Screenplay
    Bee Movie ) attached hereto are true and accurate copies of my various letters.

           9.      I was and am aware that from approximately 1999 to 2006, Stacey Snider was the

    Co-Chairman of Universal Picfures. Luella Stoker, an in-law, at the time worked as a house-

    keeper for Ms. Snider for the duration of 1999. As a favor to her house-keeper, Ms. Snider

    agreed to read and review my original animated screenplay Bee Movie. Attached hereto as

    Exhibit "6" [Picture of Mr. Evans' stepmother with Stacey Snider at a Birthday Party] are true
    and accurate copies of my stepmother with Stacey Snider.

            10.    On August 30, 1999,I received a two detailed letters, evaluation letters, from

    Stacey Snider, the then Co-Chairman    of Universal Pictures, regarding the Bee Movie screenplay
    and a second live-action screenplay entitled Tomorrow Today. In the Rejection Letter, Ms.

    Snider clearly states: "Thank you for submitting BEE MOVIE...." Attached hereto as Exhibits

    "3 and 7" I Universal Pictures Rejection Letter for the Animated Screenplay BEE Movie from
    Stacey Snider] , herein referred to as "Rejection Letter" are true and accurate copies of evaluation

    letters from Stacey Snider, date August 30, 1999.


             11.       In November of 2007,I became aware of the animated film released by

    DreamWorks. In utter shock and disbelief that such a major company would infringe upon his

    intellectual property clearly evinced by the Bee Movie Copyright, I purchased a ticket to watch

    DreamWorks' infringing animated fi lm.

            12.    I began taking comparative notes between his screenplay and the infringing film.

    Not only did DreamWorks film bear the exact same title as Mr. Evans' screenplay, the film was
    produced in the same medium, animation, he had envisioned for his project as well as twenty-

    eight (28) significant similarities in dialogue, structure, and themes.
            13.    I   am aware that NBCUniversal Media, LLC, Universal Pictures, a division    of
    Universal City Studios LLC, DreamWorks Animation,LLC ("DreamWorks"), and all related

    entities (cotlectively herein, "NBCUniversal") are now the owners of the infringing film "Bee



                                                      :t

                                      DECLARATION OF JOHN EVANS
Case 2:21-cv-00984-CBM-PD Document 20-2 Filed 06/05/21 Page 3 of 3 Page ID #:376




    Movie"   as   of on August 22,2016, NBCUniversal, a division of Comcast Corporation
    (hereinafter "CMCSA"), announced it completed its acquisition of DreamWorks Animation

    SKG Inc. ("DreamWorks"). The sfudio DreamWorks is now a part of the Universal Filmed

    Entertainment Group. Under terms of the deal valued at approximately $3.8 billion,

    DreamWorks stockholders received $41 in cash for each share of DreamWorks common stock,

    and post-closing, DreamWorks shares are no longer listed on the NASDAQ. Universal Filmed

    Entertainment Group is now a division    of NBCUniversal, which     is now a division of Comcast

    Corporation.

             14.     I am aware that currently, via multiple platforms such   as Amazon,   Netfli4   and

    Microsoft X-box Movies Downloads, the infringing film entitled "Bee Movie" is still available

    for streaming and downloading. Collectively, DreamWorks, Stacey Snider, Jerry Seinfeld,

    Universal Filmed Entertainment Group, and the other potential Defendants are availing this

    infringing film without Mr. Evans' permission, for their own exploitation and profit.

             15.     As a direct result of the collective actions of NBCUniversal Media, LLC, Ms.

    Snider, Mr. Seinfeld, and all potential Defendants, I have suffered significant mental anguish and

    distress that resulted in a collapse of my overall health as well as my personal finances. This

    includes, but not limited to, an onset of stress induced and related cancers, renal failure, and

    respiratory issues.

             16. I hereby give my counsel permission       to disclose the digital copy of my animate

    screenplay for Bee Movie.



             I declare under penalty of perjury under the laws of the United States of America that the

    foregoing is true and correct.

             Executed on June 4,2021, at Los Angeles, Califomia.



                                                                                               EVANS




                                       DECLARATION OF JOHN EVANS
